10

1]

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
SKYLER G. YZAGUIRRE,

Petitioner, Case No. C19-1162-BJR
v.
ORDER DISMISSING FEDERAL
SKAGIT COUNTY SUPERIOR COURT, HABEAS ACTION

Respondent.

 

 

 

 

The Court, having reviewed Petitioner’s petition for writ of habeas corpus, the Report
and Recommendation of Michelle L. Peterson, United States Magistrate Judge, lack of objection
to the same, and the remaining record, hereby finds and ORDERS:

(1) The Report and Recommendation is approved and adopted.

(2) Petitioner’s petition for writ of habeas corpus (Dkt. No. 10-1) and this action are
DISMISSED.

//
Hf

Hf

ORDER DISMISSING FEDERAL
HABEAS ACTION - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

(3) The Clerk is directed to send copies of this Order to Petitioner and to the

Magistrate Judge Michelle L. Peterson.

DATED this 21st day of October, 2019,

ORDER DISMISSING FEDERAL
HABEAS ACTION - 2

      

BARBARA J AG BS ROTHSTEIN
United States District Judge

 
